DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7-31-2019. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a manual type primary pump for a carburetor for mixing fuel and air, the carburetor having a fuel pump with a pump diaphragm, the primary pump comprising: a flexible cap having an interior cavity; an inlet in fluid communication with the interior cavity of the flexible cap; an inlet side path formed extending from the inlet; an inlet side check valve disposed on the inlet side path; an outlet in fluid communication with the interior cavity of the flexible cap; an outlet side path is coupled the outlet; and an outlet side check valve disposed on the outlet side path, wherein at least one among the inlet side check valve and the outlet side check valve comprises a flap formed on a pump diaphragm for a fuel pump for the carburetor”. Woody(6561495) teaches a carburetor body in figure 1, and a priming pump(28) for drawing fuel from a fuel bowl, the priming pump including a priming bulb(32) which is in communication with 
Claim 4 recites “ a carburetor for mixing fuel and air and feeding it to an engine, being disposed in a fuel introduction path from a fuel tank to the engine, the carburetor comprising: an intake path formed in the carburetor main body, a throttle valve disposed in the intake path, the throttle is configured to adjust the opening surface area thereof; a metering unit for feeding fuel at a predetermined pressure to the intake path, the interior of the metering unit being partitioned by a metering diaphragm into a fixed quantity fuel chamber and an air chamber; a fuel pump having an interior being partitioned by a pump diaphragm into a pulse pressure chamber and a pump chamber, the pump diaphragm is configured to be displaced by a pulse pressure conveyed to the pulse pressure chamber from a crank case of the engine, and a primary pump for suctioning .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 9, 2021